Citation Nr: 0735448	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-14 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a service connection claim for post operative, 
Balanoprepucial scars.  

2.  Whether new and material evidence has been submitted to 
reopen a service connection claim for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from January 1978 to 
January 1981, and February 1983 to February 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.    

In this decision, the Board finds new and material evidence 
has been submitted sufficient to reopen the service 
connection for psychiatric disability, previously claimed as 
nervous disorder,.  The reopened psychiatric disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An August 1991 Board decision denied service connection 
for post operative Balanoprepucial scars on the basis that 
the scars arose from an amelioratory surgery performed to 
correct the residuals of an inadequate preservice 
circumcision and had not been shown to be productive of any 
dysfunction of the penis.  

2.  Evidence received since the March 1990 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for post operative 
Balanoprepucial scars.

3.  Resolving doubt in favor of the veteran, Balanoprepucial 
scars are linked to an in-service revision circumcision.  

4.  An August 1981 rating decision denied service connection 
for nervous condition on the basis that it was directly due 
to his genitourinary condition.   

5.  Evidence received since the August 1981 decision is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for anxiety disorder, 
previously claimed as nervous disorder.      

6.  Resolving doubt in favor of the veteran, anxiety disorder 
is linked to an in-service revision circumcision.  
  

CONCLUSIONS OF LAW

1.  The August 1991 Board decision, which denied service 
connection for post operative, Balanoprepucial scar is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 19.104 (1991); 
currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2007).

2.  Evidence received since the August 1991 Board decision is 
new and material and the veteran's service connection claim 
for post operative, Balanopreputial scar is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007). 

3.  Post operative, Balanoprepucial scars were incurred in 
service.  38 U.S.C.A. §§ 1110, 1154, 5103-5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The August 1981 rating decision, which denied service 
connection for nervous condition, is final.  38 U.S.C.A. § 
4005(c) (1976); 38 C.F.R. § 19.118 (1981); currently 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).

5.  Evidence received since the August 1981 rating decision 
is new and material and the veteran's service connection 
claim for anxiety disorder is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2007).

6.  Anxiety disorder was incurred in service.  38 U.S.C.A. §§ 
1110, 1154, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claims

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be presented or secured since the last 
final disallowance of that claim.  38 U.S.C.A. § 5108 (West 
2002); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant of evidence of record at the time of the last prior 
final denial, and must raise a reasonable possibility of 
substantiating the claim.  

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection generally requires that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Post Operative, Balanoprepucial Scars  

By way of history, entrance examination into active service 
dated January 1978 noted that the veteran was circumcised at 
the age of 12.  Shortly after entry into active service, the 
veteran requested to have corrective surgery to repair the 
circumcision.  In June 1978, a revised circumcision was 
performed to correct a coronal adhesion, scarring and a 
fistula associated with his preservice circumcision.   
Follow-up treatment notes dated in November 1978, December 
1978, September 1980, and August 1983 revealed findings of 
some secondary scarring at the central coronal surface of the 
penis with patches of darker colored skin.  There was no 
dysfunction of the penis.  The physicians opined that the 
veteran's complaints were of a psychiatric nature rather than 
a urological nature.

Procedural history shows that the veteran's service 
connection claim for post operative, Balanoprepucial scars 
was denied in an August 1981 rating decision.  The veteran 
filed a notice of disagreement and was issued a statement of 
the case in January 1982.  The veteran did not file a timely 
substantive appeal.  As such, the rating decision was final.  
The veteran later filed to reopen his service connection 
claim for post operative, Balanoprepucial scars.  In August 
1991, the Board denied the service connection claim for post 
operative, Balanoprepucial scars on the merits.  

Unless the Chairman of the Board orders reconsideration, all 
Board decisions are final on the date stamped on the face of 
the decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 
C.F.R. § 20.1100(a).  In this case, the record does not show 
that the decision was reconsidered.  As such, the August 1991 
Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 19.104 (1991); currently 38 U.S.C.A. § 7104 (West 
2002); 38 C.F.R. § 20.1100 (2007).

While the Board decision in August 1991 is final, if new and 
material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claims and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002).

As the last final disallowance of the veteran's service 
connection claim was an August 1991 Board decision, the Board 
must now determine whether new and material evidence 
sufficient to reopen the claim has been received subsequent 
to the decision.

An August 1991 Board decision denied reopening a service 
connection claim for post operative, Balanoprepucial scars on 
the basis that the scars arose from an amelioratory surgery 
performed to correct the residuals of an inadequate 
preservice circumcision and had not been shown to be 
productive of any dysfunction of the penis.   

Upon review, the Board finds new and material evidence 
received since the August 1991 Board decision sufficient to 
reopen his service connection claim for post operative, 
Balanoprepucial scars.  A February 2003 private medical 
record noted physical findings of two parallel circumcision 
scars at the distal shaft.  A July 2003 VA medical record 
indicated findings of a soft scar on the distal shaft with no 
keloids or induration.  

The newly received medical records tend to show permanent 
scarring following the in-service revised circumcision.  This 
new evidence, along with the December 1978 follow-up 
treatment record, relates to an unestablished fact necessary 
to substantiate the claim.  38 C.F.R. § 3.156 (2007).  It 
raises a reasonable possibility of establishing the claim.  
Id.  Therefore, the evidence can be considered new and 
material for the purpose of reopening the service connection 
claim for post operative, Balanoprepucial scar.  Accordingly, 
the claim is reopened. 

The Board has reopened the veteran's service connection claim 
in this decision, and will now consider the veteran's claim 
on the merits.

The claims folder establishes that the veteran has 
Balanoprepucial scarring following revision circumcision in 
service.  The February 2002 private medical record and July 
2003 VA medical record confirm findings of scarring on the 
distal shaft of the penis. This demonstrates permanent 
scarring from the in-service revised circumcision is chronic.  

Resolving doubt in the veteran's favor, the Board finds that 
the Balanoprepucial scars, status post revision circumcision 
is linked to service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 
(2007).  Accordingly, the Board finds that the veteran is 
entitled to service connection.

Anxiety Disorder

As noted above, the in-service treatment records dated in 
December 1978, September 1980, and August 1983 revealed 
findings of some secondary scarring at the central coronal 
surface of the penis with patches of darker colored skin 
following revision circumcision.  There was no dysfunction of 
the penis.  Service medical records also reveal psychiatric 
problems in service.  A September 1980 clinical record noted 
complaints of painful retraction of foreskin of penis due to 
scar tissue.  The veteran blamed the scar tissue on an 
unsatisfactory circumcision performed in service.  The 
physician noted that the veteran felt that the Army crippled 
him because of the revision circumcision and that he was 
impotent.  He was afraid to form relationships with females.  
A second September 1980 clinical record noted a diagnosis of 
impotency, psychiatric.  The October 1980 physician diagnosed 
obsessive compulsive disorder. 

The RO denied service connection for nervous condition in an 
August 1981 decision.  The RO determined that nervous 
condition was related to a genitourinary condition.  The 
veteran filed a notice of disagreement.  A statement of the 
case was issued in January 1982; however, no substantive 
appeal was received.  Thus, the August 1981 rating decision 
is final.  38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.118 
(1981); currently 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1100 (2007).

Evidence received since the August 1981 rating decision 
includes a May 2003 private psychiatric report.  The report 
indicated that the veteran has a diagnosis of Body Dysmorphic 
Disorder.  The physician indicated that the veteran developed 
Body Dysmorphic Disorder after his in-service revision 
circumcision.  The veteran's character traits were fertile 
soil for the development of the condition after the surgery.  
It was opined that the surgery contributed to the development 
of the Body Dysmorphic Disorder.  

A June 2003 VA medical record indicates that the veteran 
presented anxiety and depressive symptoms in an atypical way.  
The anger he has toward the military system and what they did 
to him in the in-service surgery continues and seems to 
contribute to the anxiety and depressive symptoms.  He also 
experiences other losses that seems to contribute to the 
anger.  The diagnosis is depressive disorder versus anxiety 
disorder.  The physician indicates that the cause could not 
be determined at that time.  

A September 2003 VA medical record indicates that the veteran 
continues to feel frustrated due to his penis scars.  He 
fears to have intimacy.  He complained that women have 
laughed at or rejected him because of his penis.  He avoids 
showing his penis because he feels ashamed due to his 
condition.  He continues to complain of pain and discomfort 
in his penis.  The physician indicated that the veteran 
continues to have anxiety toward the military system and what 
happened to him as a result of the in-service surgery.  The 
physician referred to the May 2003 private medical findings, 
noting that these findings and diagnosis of Body Dysmorphic 
Disorder cannot be ruled out completely because the service 
medical records indicate that this disorder began after the 
in-service surgery.  Prior to in-service surgery, no defect 
in his body was reported.  The symptoms presented suggest 
that diagnosis in addition to the anxiety and depression are 
related.  In short, the September 2003 VA physician related 
the veteran's current anxiety disorder to his medical 
condition.    

The newly received evidence tends to show a relationship 
between a possible current anxiety disorder and an in-service 
surgery (revision circumcision).  Thus, this new evidence 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156 (2007).  It raises a reasonable 
possibility of establishing the claim.  Id.  Therefore, the 
evidence can be considered new and material for the purpose 
of reopening the service connection claim for anxiety 
disorder, previously claimed as nervous disorder.  
Accordingly, the claim is reopened. 

The Board has reopened the veteran's service connection claim 
in this decision, and will now consider the veteran's claim 
on the merits.

Psychiatric problems related to his in-service revision 
circumcision are noted both in service and after service.  
Service medical records note psychiatric problems related to 
the veteran's in-service revision circumcision.  

Post-service medical records, specifically reports from the 
May 2003 private physician and September 2003 VA physician, 
relate the veteran's current psychiatric disability to his 
in-service revision circumcision.  The opinions are competent 
medical evidence as they were based on examination of the 
veteran and supported rationale.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  Service medical records clearly 
show that the veteran had psychiatric problems after his 
revision circumcision.  There is no competent medical 
evidence contradicting these two medical opinions.

Lay statements also indicate chronic symptoms related to his 
revision circumcision.  
In a May 2003 statement, the veteran indicated that he has 
always had a complex involving his penis since the revision 
circumstantial.  He was always alone and depressed following 
the surgery and remains the same today.  An April 2005 
statement, the veteran indicated that the revision 
circumcision resulted in disfiguring of his penis effected 
his ability from having and keeping an intimate relationship 
like any other normal man.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional. Jandreau v. Nicholson, 
No. 2007-7029 (Fed. Cir. 2007).  In this case, the veteran's 
perceptions of his penis in service and after service appear 
to be consistent.  Further, his description of mental 
symptoms is supported by a later diagnosis.  Id.  No clinical 
findings of malingering or exaggeration of symptoms is noted 
in the claims folder. 

In short, psychiatric problems were noted in service, and lay 
statements of mental problems since in-service revision 
circumcision are supported by recent medical diagnosis of 
anxiety disorder.  Further, the competent medical evidence 
relates the veteran's anxiety disorder to his in-service 
revision circumcision.  

Resolving doubt in the veteran's favor, the Board finds that 
the anxiety disorder is linked to the in-service revision 
circumcision with resulting Balanoprepucial scars.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2007).  Accordingly, 
the Board finds that the veteran is entitled to service 
connection.

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  This law eliminated the concept of a well- 
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied with 
respect to the veteran's service connection claims, it is the 
Board's conclusion that the law does not preclude the Board 
from adjudicating such service connection claims.  This is so 
because the Board is taking action favorable to the veteran 
by granting the veteran's service connection claims.  
Therefore, a decision at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993). The agency of original jurisdiction 
will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2007) (harmless error).


ORDER

New and material evidence has been submitted to reopen a 
service connection claim for post operative, Balanoprepucial 
scars.  

Service connection for post operative, Balanoprepucial scars 
is granted. 

New and material evidence has been submitted to reopen a 
service connection claim for anxiety disorder.  

Service connection for anxiety disorder is granted. 



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


